[e10-48wtsbamendloanagmt_001.jpg]
EXECUTION VERSION 3918295.1 RESTATED LOAN AGREEMENT This Restated Loan Agreement
(this “Agreement”) dated as of June 30, 2015 (the “Effective Date”), is entered
into by and among WEST TEXAS STATE BANK (“Lender”), the Borrower and Guarantor.
WHEREAS, Lender, Borrower and Guarantor previously entered into that certain
Loan Agreement dated as of September 17, 2014 (the “Prior Loan Agreement”),
which provided Borrower with a revolving line of credit, and WHEREAS, Borrower
has requested to convert the existing revolving line of credit into a term loan
and Lender has agreed to do so upon and subject to the terms and conditions set
forth in this Agreement. NOW, THEREFORE, in consideration of the Loan described
below and the mutual covenants and agreements contained herein, and intending to
be legally bound hereby, Lender, Borrower and Guarantor agree as follows: 1.
Definitions and Reference Terms. In addition to any other terms defined herein,
the following terms shall have the meaning set forth with respect thereto: A.
Accounting Terms. All accounting terms not specifically defined or specified
herein shall have the meanings generally attributed to such terms under
generally accepted accounting principles (“GAAP”), as in effect from time to
time, as the case may be, consistently applied, with respect to the financial
statements referenced in Section 5.A. hereof. B. Agreement. The word “Agreement”
means this Loan Agreement, as may be amended or modified from time to time,
together with all exhibits and schedules attached hereto from time to time. C.
Borrower. The term “Borrower” means Nautilus Poplar LLC, a Montana limited
liability company. D. Collateral. The term “Collateral” shall include without
limitation all property and assets granted as collateral for the Loan, whether
real or personal (tangible or intangible) property, whether granted directly or
indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, deed of trust, assignment, pledge or
chattel mortgage intended as a security device, or any other security or lien
interest whatsoever, whether created by law, contract, or otherwise, including,
but not limited to, all oil and gas properties and equipment located thereon and
proceeds derived therefrom in the oil and gas properties owned or leased by
Borrower, INSOFAR AND ONLY INSOFAR as to those depths and formations from the
surface down to immediately above the top of the Bakken formation, which is
defined as the stratigraphic equivalent of 7032 feet as shown on the electrical
log for the Nautilus EPU 119 well (API No. 25-085-21777), located in the
NE/4NE/4, Sec. 31, Twp. 29N, R. 51E,



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_002.jpg]
2 MPM, Roosevelt County, Montana, being more fully described in the Mortgage
described below. E. Guarantor. The term “Guarantor” means Magellan Petroleum
Corporation, a Delaware corporation. F. Guaranty. The term “Guaranty” shall mean
that certain Amended and Restated Unlimited Guaranty dated as of the Effective
Date executed by Guarantor described above to or for the benefit of Lender, as
such Guaranty may hereafter be amended, modified, supplemented, renewed and/or
extended. G. Hazardous Materials. The term “Hazardous Materials” means all
materials defined as hazardous materials or substances under any local, state or
federal environmental laws, rules or regulations, and petroleum, petroleum
products, oil and asbestos. H. Loan Documents. The term “Loan Documents” mean
this Agreement, any and all promissory notes executed by Borrower, the Guaranty
executed by Guarantor in favor of Lender, and all other documents, instruments,
guarantees, certificates of deposit, deeds of trust, assignments of insurance
proceeds, security agreements, pledge agreements and Security Documents
described below executed and/or delivered by Borrower or any third party in
connection with the Loan. I. Loan. The term “Loan” mean the loan described in
Section 2 hereof. J. Mortgage (whether one or more). The term “Mortgage” shall
mean that certain Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Financing Statement dated as of September 17, 2014, as amended by
that certain First Amendment to Deed of Trust, Mortgage, Security Agreement,
Assignment of Production and Financing Statement dated as of June 30, 2015
executed by the Borrower described above to or for the benefit of Lender, as
such Mortgage may hereafter be amended, modified, supplemented, renewed and/or
extended, and all other mortgages and deeds of trust covering the Mortgaged
Property hereafter executed by Borrower to or for the benefit of Lender securing
the Loan. As used in this Agreement, “Mortgaged Property” and “Mortgaged
Properties” shall have the meanings assigned such terms in the Mortgage. K.
Note. The term “Note” shall mean the Note set out in Section 2 together with any
and all renewals, extensions, amendments or rearrangements thereof. L.
Obligations. The term “Obligations” shall mean all indebtedness, obligations
and/or liabilities owed by Borrower and/or Guarantor to Lender arising under the
terms of the Note and/or Security Documents. M. Permitted Encumbrances. The
words “Permitted Encumbrances” mean as applied to the Borrower, all Permitted
Encumbrances as set out in Section 2.1 (a) of



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_003.jpg]
3 the Mortgage plus (i) any lien and/or security interest in favor of Lender or
any Lender to secure the Obligations hereunder; (ii) liens for taxes, fees,
assessments or other charges by governmental authorities not yet delinquent or
being contested in good faith by appropriate proceedings; (iii) liens of
operators, carriers, warehousemen, mechanics, laborers and materialmen and other
similar liens or incident to the exploration, development, operation and
maintenance of oil and gas properties and/or mineral interests comprising the
Collateral, in each case incurred in the ordinary course of business for sums
not yet due and payable or being contested in good faith; (iv) easements,
right-of-way, building codes, zoning, permits, restrictions and other similar
encumbrances on the use of the oil and gas properties comprising the Collateral;
(v) liens created to secure the purchase price of personal property acquired (or
existing on the personal property at the time such personal property is
acquired) by Borrower or created to secure indebtedness; (vi) liens arising from
filing Uniform Commercial Code financing statements for precautionary purposes
relating solely to true leases of personal property permitted by this Agreement
under which the Borrower or any of its subsidiaries is a lessee; (vii) any law
or right reserved to or vested in any tribunal to control or regulate the use of
any oil and gas properties comprising the Collateral; (viii) royalties,
overriding royalties, reversionary interests, net profits interests, carried
interests, production payments and similar burdens; (ix) agreements arising in
the ordinary course of Borrower’s business burdening and/or affecting the oil
and gas properties comprising the Collateral including, but not limited to,
joint operating agreements and unitization and pooling agreements; (x) minor
defects and irregularities in title to any Property, so long as such defects and
irregularities neither (a) are liens or security interests which secure other
indebtedness or obligations nor (b) materially impair the value of such Property
or the use thereof for the purposes for which such Property is held; (xi)
judgment and attachment liens not giving rise to an Event of Default; (xii) the
contracts, agreements, burdens, encumbrances and other matters set forth in the
descriptions of certain of the Mortgaged Properties on Exhibit A to the
Mortgage; (xiii) deposits of cash, securities or instruments (including payment
or performance bonds, but excluding appeal bonds) to secure the performance of
bids, trade contracts, leases, statutory obligations and other obligations of
like nature incurred in the ordinary course of business; (xiv) sales contracts
or other arrangements for the sale of hydrocarbons in the ordinary course of
business which would not deprive Borrower of any material right in respect of
the Mortgaged Property; (xv) liens to secure plugging and abandonment
obligations, which do not have a material adverse effect on the Borrower; and
(xvi) pledges or deposits and other liens (a) in connection with workers’
compensation, unemployment insurance and other social security legislations and
(b) securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower. N. Pledge Agreement. The term “Pledge Agreement”
shall mean that certain Pledge Agreement dated effective as of September 17,
2014 executed by the Guarantor described above to or for the benefit of Lender,
as such Pledge Agreement may hereafter be amended, modified, supplemented,
renewed and/or extended.



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_004.jpg]
4 O. Security Documents. The term “Security Documents” shall mean the Mortgage
and Pledge Agreement described above and any and all accompanying UCC-1
Financing Statements and agreements associated therewith as such Security
Documents may hereafter be amended, modified, supplemented, renewed and/or
extended. 2. Loan. A. Loan. Subject to the additional provisions of this Section
2.A, as of the Effective Date, all outstanding amounts owed by Borrower pursuant
to the Prior Agreement shall be deemed due and owing under and pursuant to this
Agreement and no longer due and owing under or pursuant to the Prior Agreement
(the “Converted Amount”). If the Converted Amount is less than $5,500,000.00,
Lender shall advance the difference between $5,500,000.00 and the Converted
Amount to Borrower on the Effective Date. If the Converted Amount is greater
than $5,500,000.00, Borrower shall pay Lender the difference between the
Converted Amount and $5,500,000.00 on the Effective Date. For the avoidance of
doubt, after application of the immediately three preceding sentences, the
principal amount of the Loan, as of the Effective Date, shall be $5,500,000.00.
The Loan shall be evidenced by an Amended and Restated Promissory Note (together
with any and all renewals, extensions and/or rearrangements thereof being
hereinafter referred to sometimes as the “Note”), and shall have a maturity
date, repayment terms and an interest rate as set forth in the Note. The
proceeds from the Loan will be used for the purposes set out under 5.I. below.
B. Security Documents. The Loan is secured by the Security Documents described
above. 3. Security. As indicated above, as security for the Loan, the Borrower
has executed and delivered to Lender the Mortgage described above covering
various leasehold, operating, royalty, mineral and overriding royalty interests
held by Borrower along with any equipment associated therewith and proceeds and
revenues derived therefrom located in Roosevelt County, Montana and Guarantor
has previously executed and delivered to Lender a Pledge Agreement described
above covering its membership interest in Borrower on terms mutually acceptable
to the Parties. When Collateral is mortgaged, assigned and/or pledged as
security for the Loan, Borrower will grant to Lender a first lien in such
Collateral (other than with respect to Permitted Encumbrances or unless
otherwise represented) and agrees to do all things reasonably necessary to
perfect the lien of the Lender in such Collateral. 4. Representations and
Warranties. Borrower, represents and warrants to Lender, as of the Effective
Date, as follows: A. Good Standing. Magellan Petroleum Corporation is a Delaware
corporation and Nautilus Poplar LLC is a Montana limited liability company, each
of which is duly organized, validly existing and in good standing under the laws
of the States of Delaware and Montana, respectively, and has the organizational
power and authority to own the Collateral which it owns and to carry on its
businesses in each



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_005.jpg]
5 jurisdiction in which such company does business, except where the failure to
qualify would not have a material adverse effect on such company. B. Authority
and Compliance. Borrower and Guarantor have full organizational power and
authority to execute and deliver the Loan Documents and to incur and perform the
obligations provided for therein, all of which have been duly authorized by all
proper and necessary action of such party. No consent or approval of any public
authority or other governmental third party is required as a condition to the
validity of any Loan Document (other than filing of any UCC Financing
Statements), and Borrower is in compliance in all material respects with all
laws and regulatory requirements to which it is subject. C. Binding Agreement.
This Agreement and the other Loan Documents executed by Borrower and Guarantor
constitute valid and legally binding obligations of Borrower and Guarantor, as
applicable, enforceable in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability. D. Litigation. Except as disclosed to Lender in
writing, there is no proceeding against the Borrower and/or Guarantor pending
or, to the knowledge of Borrower and/or Guarantor, threatened in writing before
any court or governmental authority which would reasonably be expected to have a
material adverse effect on Borrower and/or Guarantor, as applicable. E. No
Conflicting Agreements. There are no governing documents pertaining to the
organization, power or authority of Borrower and/or Guarantor, and no provision
of any existing material agreement, mortgage, indenture or contract binding on
Borrower and/or Guarantor or affecting the Collateral, which would conflict with
or in any way prevent the execution, delivery or carrying out of the terms of
this Agreement and the other Loan Documents. F. Ownership of Assets. Borrower
and Guarantor have, or will have at the time of closing, good and defensible
title to the Collateral, free and clear of liens, except Permitted Encumbrances
(as defined above) and liens granted to Lender. G. Taxes. All material taxes and
assessments due and payable by Borrower and/or Guarantor have been paid except
for those taxes being contested in good faith by one or more of the Borrower
and/or Guarantor by appropriate proceedings in a diligent manner. Borrower and
Guarantor have filed all material tax returns which they are required to file.
H. Financial Statements. The financial statements of Borrower and/or Guarantor
heretofore delivered to Lender have been prepared on a consistent basis
throughout the period involved and fairly present such party’s financial
condition as of the date or dates thereof, and there has been no material
adverse change in such party’s



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_006.jpg]
6 financial condition or operations since the dates of such financial
statements. All factual information furnished by Borrower and Guarantor to
Lender in connection with this Agreement and the other Loan Documents is and
will be accurate and complete in all material respects on the date as of which
such information is delivered to Lender and is not and will not be incomplete by
the omission of any material fact necessary to make such information taken as a
whole not misleading in any material respect. I. Place of Business. Borrower’s
principal place of business is located at 1775 Sherman Street, Suite 1950,
Denver, Colorado 80203. J. Environmental. The conduct of the Borrower’s business
operations and the condition of the Mortgaged Property does not and will not
violate in any material respect any federal laws, rules or ordinances for
environmental protection, regulations of the Environmental Protection Agency,
any applicable local or state law, rule, regulation or rule of common law or any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials subject to the “cure period” set out in Section 5.G. below.
K. Ownership of Borrower. Guarantor is the sole member of Borrower. L.
Operations. Except Permitted Encumbrances or as otherwise disclosed to Lender in
writing, Borrower is the operator of the oil and gas properties comprising the
Collateral. 5. Affirmative Covenants. Until full payment and performance of all
obligations of the Borrower under the Loan Documents (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), Borrower will, unless Lender consents otherwise in writing (and
without limiting any requirement of any other Loan Document): A. Financial
Statements and Other Information. maintain a system of accounting reasonably
satisfactory to Lender on a consistent basis throughout the period involved,
permit Lender’s officers or authorized representatives to visit and inspect
Borrower’s books of account and other records at such reasonable times, upon
prior reasonable notice, and as often as Lender may desire. All financial
statements called for below shall be prepared in accordance with GAAP, in form
and substance reasonably acceptable to Lender. In addition, Borrower will: (i)
Annual Audited Financial Statements (Guarantor). Provide to Lender annual
audited consolidated financial statements of the Guarantor and its consolidated
subsidiaries, including, without limitation, Borrower, prepared in accordance
with GAAP, accompanied by an unqualified opinion rendered by an independent
accounting firm (“CPA Firm”) acceptable to the Lender (such annual financial
statements to include a balance sheet, profit and loss statement,



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_007.jpg]
7 statement of cash flow and changes to owner’s equity) reasonably satisfactory
to Lender for each fiscal year of Borrower within 120 days after the close of
each such fiscal year beginning with the fiscal year ending June 30, 2016. (ii)
Quarterly Financial Statements (Guarantor). Provide to Lender quarterly the
unaudited financial statements from the Guarantor’s Form 10-Q filing with the
Securities and Exchange Commission along with any supporting materials
reasonably requested by Lender within 60 days after the close of each previous
quarter with the first quarterly period ending June 30, 2015. (iii) Tax Returns
(Guarantor). Provide to Lender, within 15 days after filing, beginning with the
year ending June 30, 2015, copies of the Guarantor’s filed federal income tax
returns for such year. (iv) Annual Oil and Gas Reserve Evaluation. Provide to
Lender at Borrower’s expense an engineering report (“Engineering Report”)
setting out the engineered value (“Engineered Value”) of Borrower’s proved
developed producing (“PDP”) oil and gas reserves (“PDP Reserves”) in form and
substance reasonably satisfactory to Lender annually on or before August 1 of
each year dated as of June 30 of such year. Each Engineering Report shall be
prepared by a third-party engineer or engineering firm reasonably acceptable to
Lender utilizing economic and pricing parameters used by the Securities and
Exchange Commission as established from time-to-time together with such other
information as Lender shall deem reasonably necessary to determine the value of
Borrower’s PDP Reserves. (v) Other Information. Provide to Lender promptly such
additional information, reports and statements respecting the business
operations and financial condition of Borrower, from time to time, as Lender may
reasonably request. B. Insurance. Maintain insurance with responsible insurance
companies on the real or tangible property comprising the Mortgaged Property to
the extent customary in the industry (excluding, for the avoidance of doubt, any
surface equipment, surface facilities or other tangible personal property), in
such amounts and against such risks as is customarily maintained by similar
businesses operating in the same vicinity, specifically to include fire and
extended coverage insurance covering all material assets and liability
insurance, all to be with such companies and in such amounts as are reasonably
satisfactory to Lender and providing for at least 30 days’ prior notice to
Lender of any cancellation thereof. Satisfactory evidence of such insurance will
be supplied to Lender 30 days prior to each policy renewal. C. Existence and
Compliance. Maintain and Guarantor will maintain their existence, good standing
and qualification to do business in the States of Montana and Delaware,
respectively, and where otherwise required except where the failure of such
would not have a material adverse effect on Borrower or Guarantor, as
applicable, and



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_008.jpg]
8 will comply in all material respects with all laws, regulations and
governmental requirements including, without limitation, environmental laws
applicable to it or to any of the Collateral, business operations and
transactions. D. Adverse Conditions or Events. Promptly advise Lender in writing
of (i) any new condition, event or act which comes to its attention that would
reasonably be expected to materially adversely affect the financial condition or
operations of Borrower, or Lender’s material rights under the Loan Documents,
(ii) any material litigation filed against Borrower, (iii) any event that has
occurred that would constitute a default or Event of Default under any Loan
Document, (iv) any uninsured or partially uninsured (but only to the extent of
such uninsured portion) loss through fire, theft, liability or property damage
in excess of $500,000.00, and (v) any new contingent or actual liability in
excess of $500,000.00. E. Taxes and Other Obligations. Pay and Guarantor will
pay all of their respective material taxes, assessments and other obligations
owing to any governmental authority, including, but not limited to taxes, costs
or other expenses arising out of this transaction, as the same become due and
payable, except to the extent the same are being contested in good faith by
appropriate proceedings in a diligent manner. F. Maintenance. Maintain and
Guarantor will maintain all of their respective material tangible property
comprising the Mortgaged Property in good condition and repair, consistent with
past practice and prudent industry standards, ordinary wear and tear, casualty
and condemnation excluded, and make all necessary replacements thereof, and
preserve and maintain all licenses, trademarks, privileges, permits, franchises,
certificates and the like to the extent necessary for the operation of their
respective businesses. G. Environmental. To the extent not previously disclosed
to Lender in writing, promptly advise Lender in writing of (i) any and all
material enforcement, cleanup, remedial, removal, or other governmental or
regulatory actions instituted, completed or, to the knowledge of Borrower,
threatened in writing pursuant to any applicable federal, state, or local laws,
ordinances or regulations relating to any Hazardous Materials affecting the
Collateral; and (ii) all material claims made or, to the knowledge of Borrower,
threatened in writing by any third party against the Borrower relating to
damages, contribution, cost recovery, compensation, loss or injury resulting
from any Hazardous Materials. Borrower shall promptly notify Lender of any
material remedial action taken with respect to Hazardous Materials by it with
respect to the Collateral. Borrower will not use or permit any other party to
use any Hazardous Materials on the oil and gas properties comprising the
Collateral except such materials as are incidental to their normal course of
business, maintenance and repairs and which are handled in material compliance
with all applicable environmental laws. Borrower agrees to permit Lender, its
agents, contractors and employees to enter and inspect any of the oil and gas
properties comprising the Collateral at any reasonable times upon three (3)
business days prior notice for the purposes of conducting an environmental
investigation and audit (on an annual basis) (including taking physical samples)
to insure compliance



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_009.jpg]
9 with this covenant and Borrower shall reimburse Lender on demand for the
reasonable costs of one such environmental investigation and audit per year.
Should Borrower violate this covenant, the cure period will be 60 days from the
receipt of written notification of Lender. For purposes of this Section 5.G, the
term “material” means any remedial action and/or claim in an amount in excess of
$500,000.00. H. Deposits. During the Loan term and any extensions thereof and
until payment in full of the Note (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted),
maintain a depository account with Lender and grant to Lender the right to
offset against the account during the continuance of an Event of Default.
Borrower shall cause all Production Proceeds (as defined in the Mortgage)
payable to Borrower to be deposited into such account. I. Use of Proceeds. Use
the proceeds of the Loan for purposes of (i) acquiring oil and gas properties
and/or leases, (ii) providing working capital for the Borrower, and (iii) paying
fees, costs and expenses associated with the closing hereunder, including,
without limitation, the Origination Fee (as defined below). In no event will
funds from the Loan be used for the purpose of purchasing or carrying margin
stock in violation of Regulations G, U or X of the Board of Governors of the
Federal Reserve System. J. Annual Field Inspections. Upon reasonable advance
notice, permit Lender’s officers, engineers and/or authorized representative to
visit and inspect Borrower’s field operations at such times as Lender may
desire, with Borrower to pay all reasonable expenses of such visits and
inspections during the continuance of an Event of Default. k. Subordination
Agreement. Cause any operator of the Mortgaged Property to execute and deliver
to Lender a recordable subordination agreement subordinating any and all
indebtedness owed by the Borrower and/or Guarantor to such operator to the
indebtedness owed by Borrower and/or Guarantor to Lender. 6. Negative Covenants.
Until full payment and performance of all obligations of Borrower under the Loan
Documents (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted), Borrower will not, without the
prior written consent of Lender (and without limiting any requirement of any
other Loan Documents): A. Transfer of Assets or Control. (i) sell, lease, assign
or otherwise dispose of or transfer any Collateral outside the normal course of
its business other than (1) resulting from any casualty or condemnation, (2) any
compulsory pooling or unitization ordered by a governmental authority with
jurisdiction over the oil and gas properties comprising the Collateral, farmouts
of undeveloped acreage to which no proved reserves are properly attributed and
assignments in connection with such farmouts not in the normal course of its
business, (3) sales, transfers and other dispositions of machinery, equipment
and other personal property and fixtures comprising any part of the Collateral



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_010.jpg]
10 made in connection with a release, surrender or abandonment of an oil and
lease or well in the normal course of its business, (4) sales, transfers and
other dispositions of machinery, equipment and other personal property and
fixtures comprising any part of the Collateral in connection with the
abandonment (to which Lender has given its prior written consent) of an oil and
gas lease or well not in the normal course of its business, and (5) sales,
transfers and other dispositions of machinery, equipment and other personal
property and fixtures comprising any part of the Collateral not in the normal
course of its business which are replaced by articles of at least equal
suitability and value owned by Borrower free and clear of all liens except
Permitted Encumbrances, or (6) the sale of production from the oil and gas
properties comprising the Collateral, (ii) enter into any merger or
consolidation, (iii) allow the transfer of direct control or ownership of it or
form or acquire any subsidiary, or (iv) issue any new shares or options to
acquire any such shares other than to Guarantor. B. Liens on Borrower’s
Collateral. Grant, suffer or permit any contractual or noncontractual lien on or
security interest in the Collateral except in favor of Lender or Permitted
Encumbrances, or fail to promptly pay when due all lawful claims, whether for
labor, materials or otherwise other than those being contested in good faith and
by proper proceedings or with the written consent of Lender. C. Other
Indebtedness (Borrower). Except for the currently outstanding loans to related
entities, to create, incur or have outstanding any indebtedness or obligation,
secured or unsecured, recourse, or non-recourse, other than (i) the Note and the
indebtedness described herein or in any other Loan Document; (ii) accounts
payable incurred in the ordinary course of business with maturities of 60 days
or less that are not delinquent or past due under current industry practices or
other accounts payable that are being contested in good faith; (iii) taxes,
fees, assessments or other charges to governmental authorities of every kind
that are not delinquent or that are being contested in good faith and by proper
proceedings; (iv) letters of credit incurred in the ordinary course of
Borrower’s business, including, without limitation, letters of credit in favor
of the Bureau of Land Management and letters of credit to secure corporate
credit cards; (v) revenue suspension payables; (vi) intercompany loans and
extensions of credit with related entities; provided, however, that no
repayments by Borrower of any such intercompany loans or extensions of credit
shall be permitted so long as the Loan is outstanding; or (vii) other unsecured
or secured indebtedness incurred by Borrower not to exceed $250,000.00 in the
aggregate outstanding at any time. D. Character of Business. Change the general
character of its business as conducted at the date hereof, or engage in any type
of business not reasonably related to its business as presently conducted. E.
[Intentionally Omitted]. F. Transaction of Affiliates. Borrower will not enter
into any loan transactions with any of its affiliates (except to the extent
permitted pursuant to Section



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_011.jpg]
11 6.C hereof), officers, directors and/or shareholders and/or any relative of
such officer, director and/or shareholders. 7. Default. The term “Event of
Default” as used in this Agreement shall mean the occurrence of any of the
following events: A. a “default” or “Event of Default” (as defined in any Loan
Document other than this Agreement including, but not limited to, Section 4.1 of
the Mortgage and in each case after giving effect to any applicable cure or
grace periods) occurs under any Loan Document other than this Agreement; B. the
failure of Borrower to comply with Section 5(G) of this Agreement and such
failure is not remedied within sixty (60) days of written notice of said failure
to Borrower from Lender; or C. the failure of Borrower to timely and properly to
observe, keep or perform any other covenant, agreement, warranty or condition
herein required to be observed, kept or performed not otherwise constituting a
default or Event of Default under Section 7.A or 7.B above and such failure is
not remedied within twenty (20) days of written notice of said failure to
Borrower from Lender. 8. Guaranty. The Note and any renewals, extensions and
amendments thereto shall be guaranteed by the Guaranty of the Guarantor set out
above and shall be on written terms as are reasonably acceptable to Lender and
shall be secured by the Pledge Agreement described above. Guarantor agrees that
its obligations under the terms of the Guaranty shall not be released,
diminished, impaired, reduced or affected by the release and/or forgiveness of
any obligations of Borrower under the terms of the Note. The maximum aggregate
amount for which Guarantor shall be liable hereunder shall not exceed the
maximum amount for which Guarantor can be liable without rendering the Guaranty
or any other Loan Document, as it relates to Guarantor, subject to avoidance
under applicable law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of title 11 of the United States Code or any
applicable provisions of comparable laws). 9. Remedies Upon Default. If an Event
of Default shall occur and be continuing, Lender shall have all rights, powers
and remedies available under each of the Loan Documents as well as all rights
and remedies available at law or in equity, including, without limitation, the
right to declare the Note immediately due and payable. 10. Notices. All notices,
requests, consents, demands and other communications required or permitted
hereunder or under any other Loan Document shall be in writing and, unless
otherwise specifically provided in such other Loan Document, shall be deemed
sufficiently given or furnished if delivered by personal delivery, by electronic
mail, by expedited delivery service with proof of delivery, or by registered or
certified United States mail, postage prepaid, at the following addresses
(unless changed by similar notice in writing given by the particular party whose
address is to be changed).



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_012.jpg]
12 Borrower and Guarantor: Magellan Petroleum Corporation Nautilus Poplar LLC
1775 Sherman Street, Suite 1950 Denver, Colorado 80203 Attn: Mr. Antoine
Lafargue, Chief Financial Officer E-mail: alafargue@magellanpetroleum.com
Lender: West Texas State Bank 1501 W. University Odessa, Texas 79764 Attn: Mr.
Les W. Robbins, President-Midland E-mail: les@wtstatebk.com Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of electronic mail, upon receipt; provided that, service of a notice
required by Texas Property Code §51.002, as amended, or any similar statute in
any state where any part of the Mortgaged Properties are located shall be
considered complete when the requirements of the applicable statute for such
part of the Mortgaged Properties located in the respective state are met. 11.
Costs, Fees, Expenses and Attorneys’ Fees. Subject to the limitations set forth
in this Agreement, including, but not limited to, Sections 5.J. and 5.G,
Borrower shall pay to Lender immediately upon demand the full amount of all
reasonable costs and expenses payable to third-parties, including reasonable
out-of-pocket attorneys’ fees (i.e., to include outside counsel fees) and
engineering fees, incurred at any time by Lender (whether before, after or
during the loan closing) in connection with the Loan and the negotiation and
preparation of this Agreement and each of the Loan Documents and all other costs
and reasonable out-of-pocket attorneys’ fees incurred by Lender for which
Borrower is obligated to reimburse Lender in accordance with the terms of the
Loan Documents. 12. Origination Fee. Borrower shall pay to Lender at closing a
non-refundable origination fee of $50,000.00 (the “Origination Fee”). 13.
Subordination. Borrower and Guarantor subordinate and make junior and inferior
(a) all debts, liabilities and obligations of (i) the Borrower owed to the
Guarantor and/or (ii) the Guarantor owed to the Borrower, now existing or
hereafter incurred or arising, whether principal, interest, fees or expenses,
direct, contingent, primary, secondary, joint and several, joint or several, or
otherwise, and irrespective of the manner in which, or the person or persons in
whose favor, such debts, liabilities, or other obligations may at their
inception have been, or may hereafter be, created or the manner in which the
Borrower and/or Guarantor may have acquired rights with respect thereto
(“Subordinated Obligations”) and the payment and enforcement of the Subordinated
Obligations to (b)



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_013.jpg]
13 the Note and all other debts, liabilities and obligations of Borrower and/or
Guarantor owed to Lender now existing or hereafter incurred or arising (“Senior
Obligations”) and the payment and enforcement of the Senior Obligations. Any
liens, charges, security interests, pledges, assignments or other encumbrances
securing the Subordinated Obligations are, and will at all times prior to the
Termination Date, be subject, subordinate and inferior to all liens, charges,
security interests, pledges, assignments and other encumbrances securing the
Senior Obligations. For purposes of this Agreement, the term “Termination Date”
means the date that no further amounts are owing by Borrower to Lender under the
above Note or any Loan Document. 14. Setoff. Upon the occurrence and during the
continuance of any Event of Default, the Lender is hereby authorized at any time
and from time to time, without notice to the Borrower (any such notice being
expressly waived by the Borrower), to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Lender to or for the credit or the
account of the Borrower against any and all of the indebtedness of the Borrower
under the Note and the Loan Documents, including this Agreement, irrespective of
whether or not the Lender shall have made any demand under the Loan Documents,
including this Agreement or the Note and although such indebtedness may be
unmatured. Any amount set-off by the Lender in accordance herewith shall be
applied against the Obligations owed the Lender by the Borrower pursuant to this
Agreement and the Note. The Lender agrees promptly to notify the Borrower after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have. 15. Confidential Information. A. Non-Public Information. Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning Borrower, Guarantor and their affiliates and
agrees to use such information in material compliance with all relevant
policies, procedures and applicable law (including United States federal and
state security laws and regulations). B. Confidential Information. Lender agrees
to use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and whether or not designated in writing by Borrower or Guarantor
as confidential, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to each director, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents (the “Related
Persons”) of or to Lender that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 15 or (B) available to Lender or its Related



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_014.jpg]
14 Persons, as the case may be, from a source (other than Borrower or Guarantor)
not known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable law or other legal process or requested or
demanded by any governmental authority, (v) (A) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Borrower or Guarantor, (vi)
to current or prospective assignees, participants, any holder of, or trustee for
the benefit of the holders of, the Obligations and to their respective Related
Persons, in each case to the extent such assignees, participants, holders of
Obligations or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 15 (and such Person may disclose
information to their respective Related Persons in accordance with clause (ii)
above), (vii) to any other party hereto, and (ix) in connection with the
exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which Lender or its
Related Persons is a party or bound, or to the extent necessary to respond
publicly to public statements or disclosures by Borrower, Guarantor or their
respective Related Persons referring to Lender or its Related Persons. In the
event of any conflict between the terms of this Section 15 and those of any
other contractual obligation entered into between Lender and Borrower and/or
Guarantor (whether or not a Loan Document), the terms of this Section 15 shall
govern. C. Material Non-Public Information. Borrower and Guarantor hereby agree
that if either they or any subsidiary has publicly traded equity or debt
securities in the United States, they shall (and shall cause such subsidiary, as
the case may be, to) (i) identify in writing, and (ii) to the extent reasonably
practicable, clearly and conspicuously mark all reports, notices, communications
and other information or materials provided or delivered by, or on behalf of,
Borrower and/or Guarantor hereunder (collectively, the “Borrower Materials”)
that contain only information that is publicly available or that is not material
for purposes of U.S. federal and state securities laws as “PUBLIC”. Borrower and
Guarantor agree that by identifying such Borrower Materials as “PUBLIC” or
publicly filing such Borrower Materials with the Securities and Exchange
Commission, then Lender shall be entitled to treat such Borrower Materials as
not containing any MNPI for purposes of U.S. federal and state securities laws.
16. Miscellaneous. Borrower and Lender further covenant and agree as follows,
without limiting any requirement of any other Loan Document: A. Cumulative
Rights and No Waiver. Each and every right granted to Lender under any Loan
Document, or allowed it by law or equity shall be cumulative of each other and
may be exercised in addition to any and all other rights of Lender, and no delay
in exercising any right shall operate as a waiver thereof, nor shall any single
or partial exercise by Lender of any right preclude any other or future exercise
thereof or the exercise of any other right. Borrower expressly waives any
presentment, demand, protest or other notice of any kind, including but not
limited to notice of intent to accelerate and notice of acceleration except such
notices as required under the laws of the State of



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_015.jpg]
15 Texas. No notice to or demand on Borrower in any case shall, of itself,
entitle Borrower to any other or future notice or demand in similar or other
circumstances. B. Governing Law. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW, THIS AGREEMENT AND THE NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF TEXAS AND THE LAWS OF THE
UNITED STATES OF AMERICA, EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER STATE IN
WHICH A PORTION OF THE PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO
A PORTION OF THE PROPERTY) NECESSARILY GOVERNS WITH RESPECT TO PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE
LIENS, SECURITY INTERESTS AND OTHER RIGHTS AND REMEDIES GRANTED HEREIN, IN WHICH
CASE, THE LAW OF SUCH OTHER STATE SHALL APPLY AS TO THAT PORTION OF THE PROPERTY
LOCATED IN (OR OTHERWISE SUBJECT TO THE LAWS OF) SUCH STATE. C. Amendment. No
modification, consent, amendment or waiver of any provision of this Loan
Agreement, nor consent to any departure by Borrower and/or Guarantor therefrom,
shall be effective unless the same shall be in writing and signed by the party
against whom enforcement is sought, and then shall be effective only in the
specified instance and for the purpose for which given. This Loan Agreement is
binding upon Borrower and/or Guarantor, their respective heirs, successors and
assigns, and inures to the benefit of Lender, its successors and assigns;
however, no assignment or other transfer of Borrower and/or Guarantor’s rights
or obligations hereunder shall be made or be effective without Lender’s prior
written consent, nor shall it relieve Borrower and/or Guarantor of any
obligations hereunder. There is no third party beneficiary of this Loan
Agreement. D. [Intentionally Omitted]. E. Partial Invalidity. The
unenforceability or invalidity of any provision of this Loan Agreement shall not
affect the enforceability or validity of any other provision herein and the
invalidity or unenforceability of any provision of any Loan Document to any
person or circumstance shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances. F. Indemnification.
Borrower shall indemnify, defend and hold Lender and its officers, employees,
agents, shareholders, directors, successors and assigns (each, a “Lender Party”)
harmless from and against any and all claims, demands, suits, losses, damages,
assessments, fines, penalties, costs or other expenses (including reasonable
out-of-pocket attorneys’ fees and court costs) arising from or in any way
related to any of the transactions contemplated hereby, including but not
limited to actual or threatened damage to the environment, agency costs of
investigation, personal injury or death, or property damage, due to a release or



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_016.jpg]
16 alleged release of Hazardous Materials in on or under the Collateral, or
gaseous emissions arising from Borrower’s business operations or any other
condition existing or arising from Borrower’s business operations resulting from
the use or existence of Hazardous Materials, whether such claim proves to be
true or false, in each case, except to the extent resulting from the gross
negligence, willful misconduct or fraud of a Lender Party. Borrower further
agrees that its indemnity obligations shall include, but are not limited to,
liability for damages incurred by any Lender Party resulting from the personal
injury or death of an employee of Borrower, regardless of whether Borrower has
paid the employee under the workmen’s compensation laws of any state or other
similar federal or state legislation for the protection of employees, in each
case, except to the extent resulting from the gross negligence, willful
misconduct or fraud of a Lender Party. The term “property damage” as used in
this paragraph includes, but is not limited to, damage to any real or personal
property of Borrower comprising a portion of the Mortgaged Property, the Lender,
and of any third parties. The Borrower’s obligations under this paragraph shall
survive the repayment of the Loan and, with respect to any liability arising
prior to any foreclosure on, appointment of a receiver for, or deed-in-lieu with
respect thereto by or on behalf of Noteholder, any deed in lieu of foreclosure
or foreclosure of the Mortgage. G. WAIVER OF JURY TRIAL. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. H. CHOICE OF FORUM: CONSENT TO
SERVICE OF PROCESS AND JURISDICTION. THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS ARE PERFORMABLE IN ECTOR COUNTY, TEXAS. ANY SUIT, ACTION OR PROCEEDING
AGAINST THE BORROWER WITH RESPECT TO THE LOAN DOCUMENTS OR ANY JUDGMENT ENTERED
BY ANY COURT IN RESPECT THEREOF, MAY BE BROUGHT IN THE COURTS OF THE STATE OF



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_017.jpg]
17 TEXAS, COUNTY OF ECTOR, OR IN THE UNITED STATES COURTS LOCATED IN ECTOR
COUNTY, TEXAS AND THE BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE
BORROWER HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUIT, ACTION
OR PROCEEDING IN SAID COURT BY THE MAILING THEREOF BY LENDER BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER, AS APPLICABLE, AT THE ADDRESS
FOR NOTICES AS PROVIDED ABOVE. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT BROUGHT IN
THE COURTS LOCATED IN THE STATE OF TEXAS, COUNTY OF ECTOR, AND HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. I. Survivability. All
covenants, agreements, representations and warranties made herein or in the
other Loan Documents shall survive the making of the Loan and shall continue in
full force and effect so long as the Loan (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) is
outstanding. J. Conflict. If there are any conflicts or inconsistencies between
this Agreement, the Note, any Security Documents and the Guaranty, this Loan
Agreement shall prevail and control. K. Counterpart. This Agreement may be
executed in a number of separate counterparts (including by facsimile
transmission or by other electronic means showing execution by a party), each of
which for all purposes is to be (a) deemed an original and (b) as effective as
delivery of a manually executed counterpart, but all of which shall constitute,
collectively, one Agreement. L. Amendment and Restatement. This Agreement amends
and restates in its entirety the Prior Loan Agreement and upon the Effective
Date, the terms and provisions of the Prior Loan Agreement shall, subject to
this Section 16.L., be superseded in all respects hereby. All references to the
“Loan Agreement” contained in the Loan Documents delivered in connection with
the Prior Loan Agreement or this Agreement shall, and shall be deemed to, refer
to this Agreement. Notwithstanding the amendment and restatement of the Prior
Loan Agreement by this Agreement, the obligations of the Borrower and the
Guarantor outstanding under the Prior Loan Agreement and the other Loan
Documents (as defined in the Prior Agreement) as of the Effective Date shall
remain outstanding and shall constitute continuing obligations under this
Agreement and shall continue as such to be secured by the Collateral. Such
secured Obligations shall in all respects be continuing and this Agreement shall
not be deemed to evidence or result in a novation or repayment and reborrowing
of the obligations under the Prior Loan



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_018.jpg]
18 Agreement. The liens securing payment of the obligations under the Prior Loan
Agreement, as amended and restated in the form of this Agreement, shall in all
respects be continuing, securing the payment of all Obligations. [THE REMAINDER
OF THIS PAGE IS INTENTIONALLY LEFT BLANK] (signature page follows)



--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_019.jpg]




--------------------------------------------------------------------------------



 
[e10-48wtsbamendloanagmt_020.jpg]




--------------------------------------------------------------------------------



 